J-S65041-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

JONATHAN GRANT

                         Appellant                    No. 755 EDA 2015


                 Appeal from the PCRA Order March 3, 2015
               in the Court of Common Pleas of Bucks County
            Criminal Division at No(s): CP-09-CR-0003705-1991


BEFORE: BENDER, P.J.E., SHOGAN, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                      FILED NOVEMBER 10, 2015

      Jonathan Grant (“Appellant”), appeals from the order dismissing his

petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.

§§ 9541-9546. After careful review, we affirm.

      In its opinion, the PCRA court fully and correctly sets forth the relevant

facts and procedural posture of this case. Opinion, 9/24/2014, 2-4, 14-16.

Therefore, we have no reason to restate them beyond noting: (1) Appellant

filed the instant PCRA petition, his tenth, on October 31, 2014; (2) the

petition concerns Appellant’s 1992 life sentence for a murder committed in

1991; (3) the PCRA court denied the petition as untimely on March 3, 2015;

and (4) Appellant filed a timely notice of appeal on March 16, 2015.

      Appellant raises the following issues for our review:

      1).    DID THE PCRA COURT ERROR ON DISMISSING
      PETITIONER’S PCRA PETITION WITHOUT THE BENEFIT OF
J-S65041-15


     PROPERLY CONDUCTING A EVIDENTIARY HEARING TO
     DETERMINE IF PETITIONER’S PETITION IS RECOGNIZED UNDER
     Pa.C.S. § 9545(b)(1)(i), A CLAIM WAS RELEVANT TO THE DUE
     PROCESS OF LAW WITH REGARDS TO A BRADY’S VIOLATION
     THAT LED TO THE FILING OF THIS CLAIM OF THE SAID
     PETITION, AND THEREFORE, BEING ABLE TO RENDER A FULLY
     LEGAL OPINION:

     2). PETITIONER SHOULD BE GRANTED A NEW TRIAL BECAUSE
     THE    COMMONWEALTH      DID   WITHHELD     PREJUDICIAL
     INFORMATION AND EVIDENCE OF TWO KEY WITNESSES “JOHN
     HERIS AND RICHARD YOUNG” IN A SUCCESSFUL LAST MINUTE
     AMBUSH ON THE DEFENSE WITHOUT GIVEN THE DEFENSE
     NOTICE SO THAT THE DEFENSE COULD PROPERLY PREPARE A
     DEFENSE FOR THE DEFENDANT, THUS, DEPRIVED HIM OF A
     FAIR AND IMPARTIAL TRIAL IN VIOLATION OF THE BRADY
     DOCTRINE, AND FOURTEENTH AMENDMENT RIGHTS TO DUE
     PROCESS OF THE UNITED STATES AND PENNSYLVANIA
     CONSTITUTION, WAS GOVERNMENT INTERFERENCE WHICH
     CAUSED THE FAILURE OF PETITIONER TO RAISE THESE ISSUES:

     3).    DID THE PCRA COURT ERROR ON DISMISSING
     PETITIONER’S PCRA PETITION WITHOUT THE BENEFIT OF
     PROPERLY CONDUCTING A EVIDENTIARY HEARING TO
     DETERMINE IF PETITIONER’S PETITION IS RECOGNIZED UNDER
     Pa.C.S. § 9545(b)(i), GOVERNMENT INTERFERENCE, THAT LED
     TO THE FILING OF THIS ISSUE OF THE SAID PETITION”:

     4). GOVERNMENT INTERFERENCE DID OCCUR IN VIOLATION OF
     COURT ORDERS WHEN FAILURE OF THE COMMONWEALTH TO
     PRODUCE MATERIAL EVIDENCE FAVORABLE TO THE DEFENDANT
     WHEN A STRONG PROBABILITY THAT THE RESULT OF
     DEFENDANT’S APPEAL, AND SUBSEQUENT PCRA ISSUES WOULD
     HAVE BEEN DIFFERENT IF THE EVIDENCE HAD BEEN
     PRODUCED:

     5). DID PROSECUTING ATTORNEY COMMIT REVERSIBLE ERROR
     WHEN HE OMITTED FACTS AND ALTERED EVIDENCE FOR THE
     PURPOSE OF PREVENTING PETITIONER FROM ADVANCING HIS
     ISSUES AND HAVING THEM DECIDED ON THEIR MERITS IN
     VIOLATION OF BRADY AND HIS CONSTITUTIONAL RIGHT TO A
     MEANINGFUL APPELLATE REVIEW OF THE UNITED STATES AND
     PENNSYLVANIA CONSTITUTION AS OPPOSITE ATTORNEYS WITH
     A RECORD THAT HAD NOT BEEN ALTERED:



                               -2-
J-S65041-15


        6).  DID PCRA COURT ERROR BY FAILURE TO RECOGNIZE
        PETITIONER MEET THE REQUIRED 60 DAYS BECAUSE SAID
        INFORMATION AND EVIDENCE WAS PRESERVED DURING THE
        TIME PETITIONER FIRST STARTED REQUESTING IN 1996 FOR
        SAID EVIDENCE AND INFORMATION:

Appellant’s Brief, p. iii (verbatim).1

        In reviewing an order denying PCRA relief, our well-settled standard of

review is “to determine whether the determination of the PCRA court is

supported by the evidence of record and is free of legal error. The PCRA

court’s findings will not be disturbed unless there is no support for the

findings in the certified record.” Commonwealth v. Barndt, 74 A.3d 185,

191-192 (Pa.Super.2013) (internal quotations and citations omitted).

        We note that, before addressing the merits of an Appellant’s claims,

we must first consider the timeliness of the PCRA petition because it

implicates the jurisdiction of both this Court and the PCRA court.

Commonwealth v. Williams, 35 A.3d 44, 52 (Pa.Super.2011) (citation

omitted), appeal denied, 50 A.3d 121 (Pa.2012). “Pennsylvania law makes

clear that no court has jurisdiction to hear an untimely PCRA petition.” Id.

To “accord finality to the collateral review process[,]” the PCRA “confers no

____________________________________________


1
    The Commonwealth restates Appellant’s claims as follows:

        1-6. WHETHER THE PCRA COURT PROPERLY DENIED
        APPELLANT’S  TENTH    REQUEST    FOR  POST-CONVICTION
        COLLATERAL RELIEF AS HIS PETITION CHALLENGING HIS 1992
        CONVICTION FOR FIRST DEGREE MURDER WAS TIME BARRED?

Commonwealth’s Brief, p. 1.



                                           -3-
J-S65041-15



authority upon this Court to fashion ad hoc equitable exceptions to the PCRA

time-bar[.]” Commonwealth v. Watts, 23 A.3d 980, 983 (Pa.2011).

     “It is undisputed that a PCRA petition must be filed within one year of

the date that the judgment of sentence becomes final.” Commonwealth v.

Hernandez, 79 A.3d 649, 651 (Pa.Super.2013); 42 Pa.C.S. § 9545(b)(1).

“This time requirement is mandatory and jurisdictional in nature, and the

court may not ignore it in order to reach the merits of a petition.”

Hernandez, 79 A.3d at 651 (citing Commonwealth v. Murray, 753 A.2d

201, 203 (Pa.2000)). “Without jurisdiction, we simply do not have the legal

authority to address the substantive claims.” Commonwealth v. Seskey,

86 A.3d 237, 241 (Pa.Super.2014) (quoting Commonwealth v. Albrecht,

994 A.2d 1091, 1093 (Pa.2010)).

     A judgment of sentence “becomes final at the conclusion of direct

review, including discretionary review in the Supreme Court of the United

States and the Supreme Court of Pennsylvania, or at the expiration of time

for seeking the review.”   42 Pa.C.S. § 9545(b)(3).     However, a facially

untimely petition may be received where any of the PCRA’s three limited

exceptions to the PCRA time bar are met.        Hernandez, 79 A.3d at 651

(footnote omitted). These exceptions include:

     (i) the failure to raise the claim previously was the result of
     interference by government officials with the presentation of the
     claim in violation of the Constitution or laws of this
     Commonwealth or the Constitution or laws of the United States;




                                   -4-
J-S65041-15


      (ii) the facts upon which the claim is predicated were unknown
      to the petitioner and could not have been ascertained by the
      exercise of due diligence; or

      (iii) the right asserted is a constitutional right that was
      recognized by the Supreme Court of the United States or the
      Supreme Court of Pennsylvania after the time period provided in
      this section and has been held by that court to apply
      retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii).    As our Supreme Court has repeatedly

stated, the petitioner maintains the burden of pleading and proving that one

of these exceptions applies.      Commonwealth v. Abu-Jamal, 941 A.2d

1263, 1268 (Pa.2008), cert. denied, 555 U.S. 916 (2008); see also

Commonwealth v. Leggett, 16 A.3d 1144, 1146 (Pa.Super.2011) (“The

petitioner bears the burden to allege and prove [that] one of the timeliness

exceptions applies.”). Further,

      [a] petition invoking one of these exceptions must be filed within
      sixty days of the date the claim could first have been presented.
      42 Pa.C.S. § 9545(b)(2).        In order to be entitled to the
      exceptions to the PCRA’s one-year filing deadline, the petitioner
      must plead and prove specific facts that demonstrate his claim
      was raised within the sixty-day time frame under section
      9545(b)(2).

Hernandez, 79 A.3d at 651-652 (internal quotations omitted).

      Finally, a heightened standard applies to a second or subsequent PCRA

petition   to   avoid   “serial     requests   for   post-conviction   relief.”

Commonwealth v. Jette, 23 A.3d 1032, 1043 (Pa.2011).            “A second or

subsequent request for relief under the PCRA will not be entertained unless

the petitioner presents a strong prima facie showing that a miscarriage of



                                     -5-
J-S65041-15



justice may have occurred.” Commonwealth v. Hawkins, 953 A.2d 1248,

1251 (Pa.2006).      Additionally, in a second or subsequent post-conviction

proceeding,   “all   issues   are   waived   except   those   which   implicate   a

defendant’s innocence or which raise the possibility that the proceedings

resulting in conviction were so unfair that a miscarriage of justice which no

civilized society can tolerate occurred”. Commonwealth v. Williams, 660

A.2d 614, 618 (Pa.Super.1995).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Rea B.

Boylan, we conclude Appellant’s issues merit no relief.         The PCRA court

opinion comprehensively discusses and properly disposes of the questions

presented. See PCRA Court Opinion, dated July 30, 2015, p. 8 (finding: (1)

Appellant’s petition was untimely and Appellant failed to demonstrate

entitlement to any of the PCRA’s enumerated time-bar exceptions; (2)

Appellant’s issues were previously raised and litigated in his second, third,

fourth, and sixth PCRA petitions; (3) even if not previously litigated,

Appellant waived issues by failing to raise them during trial, on direct

appeal, or in previous PCRA petitions; and (4) Appellant failed to allege

actual innocence in this, his tenth PCRA petition). Accordingly, we affirm on

the basis of the PCRA court’s opinion.

      Order affirmed.




                                       -6-
J-S65041-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/10/2015




                          -7-
                                                                       ,,   ... ~
                                                                                                Circulated 10/22/2015 04:41 PM




             IN THE COURT OF COMMON PLEAS OF BUCKS COUNTY -
                            CRIMINAL DIVISION

COMMONWEAL TH OF PENNSYLVANIA                               No. 1991-3705
                                                                                     Eoo
                                                                                    ;:;-JJr
       v.                                                                           ,;-·m                 ...,.,
                                                                                    ?i~~:o            c.;
                                                                                    u.r-;z.. m        ;=:,
                                                                                    CJ.1>(.,..'{~·;
JONATHAN GRANT

                                         OPINION                                    ?iB~ :,
                                                                                     ·~rnr-•-·
                                                                                    ·                                                               .. /·.
                                                                        Circulated 10/22/2015 04:41 PM




On November 23, 1994, Defendant filed his first PCRA petition, alleging
ineffective assistance of trial and appellate counsel. On December 23, 1994, after
a hearing on the matter, this Court denied Defendant's first PCRA petition. On
October 27, 1995, the Superior Court affirmed this Court's judgment. Defendant
filed a petition for allowance of appeal with the Supreme Court of Pennsylvania,
which the Court denied on May 8, 1996.

On December 6, 1996, Defendant filed his second PCRA petition alleging
prosecutorial misconduct in the post-conviction process and ineffective assistance
of counsel. On December 23, 1996, Defendant's second PCRA petition was
denied and dismissed without a hearing. On February 18, 1998, the Superior
Court affirmed this 'Court's judgment.·

On October 14, 1998, Petitioner filed his third PCRA petition alleging ineffective
assistance of counsel, violation of constitutional rights, and prosecutorial
misconduct. On November 13, 1998, Defendant's third PCRA petition was
denied and dismissed without a hearing. On September 23, 1999, the Superior
Court affirmed this Court's judgment.

On October 23, 2002, Defendant filed his fourth PCRA petition alleging
prosecutorial misconduct. On November 14, 2002, Defendant's fourth PCRA
petition was denied and dismissed without a hearing. On August 28, 2003, the
Superior Court affirmed this Court's judgment. Defendant filed a petition for
allowance of appeal with the Supreme Court of Pennsylvania, which the Court
denied on February 20, 2004.

On February 23, 2007, Defendant filed his fifth PCRA petition alleging
interference of government officials, ineffective assistance of counsel, and denial
of the right to counsel. On March 5, 2007, Defendant's fifth PCRA petition was
denied and dismissed without a hearing. On November 14, 2007, the Superior
Court affirmed this Court's judgment. Defendant filed a petition for allowance of
appeal with the Supreme Court of Pennsylvania, which the Court denied on June
26, 2008.

On July 28, 2008 and February 4, 2009, Defendant filed his sixth PCRA petition
alleging prosecutorial misconduct, ineffective assistance of counsel, and denial of
the right to counsel. On August 6, 2009, Defendant's sixth PCRA petition was
denied and dismissed without a hearing. On March 9, 2010, the Superior Court
affirmed this Court's judgment.

On March 19, 2010, Defendant filed his seventh PCRA petition alleging newly
discovered evidence and governmental interference. On July 15, 2010,
Defendant's seventh PCRA petition was denied and dismissed without a hearing.
Defendant did not file an appeal to the Superior Court.




                                        2
                                                                              Circulated 10/22/2015 04:41 PM




        On January 5, 2011, Defendant filed [his eighth PCRA petition alleging]
        governmental interference and ineffective assistance of counsel. . . . On March
        24, 2011, this Court denied and dismissed Defendant's eighth PCRA petition
        without a hearing.

Trial Court Opinion, 6/15/11. On November 1, 2011, the Superior Court affirmed this Court's

judgment.   Defendant filed a petition for allowance of appeal with the Supreme Court of

Pennsylvania, which was denied on April 5, 2012.

        On December 24, 2012, Defendant filed "Petitioner's Petition Under the Post Conviction

Relief Act at No. 3705 of 1991," his ninth PCRA petition. On April 26, 2013, this Court denied

and dismissed Defendant's ninth PCRA petition without a hearing. On May 8, 2013, Defendant

filed a Notice of Appeal to the Superior Court. The Superior Court affirmed this Court's

decision on May 22, 2014.

       On October 31, 2014, Defendant filed his tenth PCRA petition. On February 4, 2015,

this Court issued a Notice oflntent to Dismiss pursuant to Pennsylvania Rule of Criminal

Procedure 907. On February 23, 2015, Defendant filed "Defendant's Petition in Respond to the

Commonwealth's Notice oflntention to Dismiss Under PA Rule 907." On March 3, 2015, this

Court denied and dismissed Defendant's tenth PCRA petition without a hearing. On March 16,

2015, Defendant filed a Notice of Appeal to the Superior Court.

       On April 13, 2015, Defendant filed a Concise Statement of Matters Complained of on

Appeal pursuant to Pennsylvania Rule of Appellate Procedure (Pa. R.A.P.) 1925(b), raising the

following issues on appeal, verbatim:

       1. Did the PCRA court error on dismissing Petitioner's PCRA petition without
          the benefit of properly conducting a evidentiary hearing to determine if
          Petitioner's petition is recognized under Pa.C.S. § 9545 (b)(l)(i), a claim was
          relevant to the due process of law with regards to a Brady's violation that led
          to the filing of this claim of the said petition, and therefore, being able to
          render a fully legal opinion:



                                               3
                                                                                   Circulated 10/22/2015 04:41 PM




        2. Petitioner should be granted a new trial because the Commonwealth did
           withheld prejudicial information and evidence of two key witnesses "John
           Heris and Richard Young" in a successfully last minute ambush on the
           defense without given the defense notice so that the defense could properly
           prepare a defense for the defendant, thus, deprived him of a fair and impartial
           trial in violation of the Brady Doctrine, and Fourteenth Amendment Rights to
           Due Process of the United States and Pennsylvania Constitution, was
           Government interference with caused the failure of Petitioner to raise these
           issues:

        3. Did the PCRA court error on dismissing Petitioner's PCRA petition without
           the benefit of properly conducting a evidentiary hearing to determine if
           Petitioner's petition is recognized under Pa.C.S. § 9545 (b)(l)(i), Government
            Interference, that led to the filing of the issue of said petition:

        4. Government Interference did occur in violation of court orders when failure of
           the Commonwealth to produce material evidence favorable to the Defendant
           when a strong probability that the result of defendant's appeals, and
           subsequent PCRA issues would have been different if the evidence had been
           produced:

        5. Did prosecuting Attorney commit reversible error when he omitted facts and
           altered evidence for the purpose of preventing Petitioner from advancing his
           issues and having them decided on their merits in violation of Brady and his
           Constitutional right to a meaningful Appellate review of the United States and
           Pennsylvania Constitution as opposite attorneys with a record that had not
           been material altered:

        6. Did PCRA court error by failure to recognize Petitioner meet the required 60
           days because said information and evidence was persevered during the time
           Petitioner first started requesting in 1996 for said evidence and information:

        Defendant's instant PCRA petition was denied and dismissed without a hearing because

(1) it was filed more than one year after the judgment of sentence became final; (2) Defendant

has failed to raise any statutory exception to the time bar to permit its review; and (3) all of the

issues raised have been previously litigated or are deemed waived.

       The standard of review upon the appeal from the denial of PCRA relief is whether or not

the PCRA court's findings are supported by the record and are free oflegal error.

Commonwealth v. Abu-Jamal, 833 A.2d 719, 723 (Pa. 2003), cert. denied, 541 U.S. 1048



                                                   4
                                                                                 Circulated 10/22/2015 04:41 PM




(2004). To be eligible for relief under the PCRA, the petitioner must plead and prove by a

preponderance of the evidence all of the following:

       (1) That the petitioner has been convicted of a crime under the laws of this
           Commonwealth and is at the time relief is granted:

               (i)     Currently serving a sentence of imprisonment, probation or
                       parole for the crime;

               (ii)    Awaiting execution of a sentence of death for the crime; or

               (iii)   Serving a sentence which must expire before the person
                       may commence serving the disputed sentence.

       (2) That the conviction or sentence resulted from one or more of the following:

               (i)     A violation of the Constitution of this Commonwealth        or
                       the Constitution or laws of the United States which, in    the
                       circumstances of the particular case, so undermined        the
                       truth-determining process that no reliable adjudication     of
                       guilt or innocence could have taken place;

               (ii)    Ineffective    assistance  of counsel which, in the
                       circumstances of the particular case, so undermined the
                       truth-determining process that no reliable adjudication of
                       guilt or innocence could have taken place;

               (iii)   A plea of guilty unlawfully induced where the
                       circumstances make it likely that the inducement caused
                       the petitioner to plead guilty and the petitioner is innocent;

               (iv)    The improper obstruction by government officials of the
                       petitioner's right of appeal where a meritorious appealable
                       issue existed and was properly preserved in the trial court;

               (v)     [Deleted}

               (vi)    The unavailability at the time of trial of exculpatory
                       evidence that has subsequently become available and
                       would have changed the outcome of the trial if it had been
                       introduced;

              (vii)    The imposition of a sentence greater than the lawful
                       maximum; and/or



                                                 5
                                                                                Circulated 10/22/2015 04:41 PM




                 (viii)   A proceeding in a tribunal without jurisdiction.

 42 Pa. C.S. § 9543(a)(l-2).   Moreover, a defendant must plead and prove that an allegation of

 error has not been previously litigated or waived. 42 Pa. C.S. § 9543(a)(3). Section 9544

defines "previous litigation" and "waiver" and provides:

        (a) An issue has been previously litigated if:

                (1) Deleted.

                (2) The highest appellate court in which the petitioner could have
                    had review as a matter of right has ruled on the merits of the
                    issue; or

                (3) It has been raised and decided in a proceeding collaterally
                    attacking the conviction or sentence.

        (b) An issue is waived if the petitioner could have raised it but failed to do so
        before trial, at trial, on appeal or in a prior state postconviction proceeding.

42 Pa. C.S. § 9544.

        Pursuant to the 1995 amendments to the PCRA, any PCRA petition must be filed within
            7



one year of the date that the defendant's judgment of sentence becomes final. 42 Pa. C.S. §

9545(b )(3). If the judgment became final before the effective date ofthe amendments, a first

petition must be filed within one year of that effective date (January 15, 1996). 42 Pa. C.S. §

9545(b ). A judgment becomes final at the conclusion of direct review, including discretionary

review in the Supreme Court of the United States and the Supreme Court of Pennsylvania, or at

the expiration of time for seeking the review. 42 Pa. C.S. § 9545(b)(3).

       The one-year time limitation is jurisdictional and a court has no power to address the

substantive merits of an untimely petition. Abu-Jamal, 833 A.2d at 723-24. This time restriction

is strictly constrned. Commonwealth v. Abu-Jamal (II), 941 A.2d 1263, 1268 (Pa. 2008); cert.

denied 555 U.S. 916 (2008). Our Supreme Court has held that "the PCRA places time



                                                   6
                                                                                  Circulated 10/22/2015 04:41 PM




 limitations on such claims of error, and in so doing, strikes a reasonable balance between

 society's need for finality in criminal cases and the convicted person's need to demonstrate that

there has been an error in the proceedings that resulted in his conviction." Commonwealth v.

Peterkin, 722 A.2d 638, 643 (Pa. 1998).

        There are three exceptions to the one-year filing requirement. A defendant's petition is

not untimely if he can prove one of the following exceptions:

        (i)     the failure to raise the claim previously was the result of interference by
                government officials with the presentation of the claim in violation of the
                Constitution or laws of this Commonwealth or the Constitution or laws of
                the United States;

        (ii)    the facts upon which the claim is predicated were unknown to the
                petitioner and could not have been ascertained by the exercise of due
                diligence; and/or

        (iii)   the right asserted is a constitutional right that was recognized by the
                Supreme Court of the United States or the Supreme Court of Pennsylvania
                after the time period provided in this section and has been held by that
                court to apply retroactively.

42 Pa. C.S. § 9545(b)(l)(i-iii).   Any petition asserting one of these exceptions must also establish

that the exception was raised within sixty days of the date the claim could have first been

presented. 42 Pa. C.S. § 9545(b )(2). A petitioner can excuse his untimely petition to the one-

year limitation only if he is able to specifically plead and demonstrate to the court that one of

these three exceptions applies. Commonwealth v. Palmer, 814 A.2d 700, 706 (Pa. Super. 2002)

referencing Commonwealth v. Beasley, 741 A.2d 1258 (Pa. 1999). Requests for review of a

second or subsequent post-conviction petition will not be entertained unless a strongprimafacie

showing is offered to demonstrate that a miscarriage of justice may have occurred. Palmer, 814

A.2d at 709 referencing Commonwealth. v. Lawson, 549 A.2d 107 (Pa 1988).




                                                   7
                                                                                              Circulated 10/22/2015 04:41 PM




           Here, Defendant's petition is untimely as it does not satisfy the standard set forth above.

    Defendant's judgment of sentence became final on December 12, 1994 and he had one year from

    that date, December 12, 1995, to file a PCRA petition. Pa. R.A.P. 903; U.S. Sup. Ct. R. 13.1; 1

    Pa. C.S.A. § 1908.1 Defendant did not file the instant petition until October 31, 2014, which is

    well beyond the one-year time limitation, and Defendant has not demonstrated one of the three

    exceptions enumerated above. Consequently, this Court does not have the authority to rule on

the merits of an untimely petition. Commonwealth v. Valentine, 928 A.2d 346, 349 (Pa. Super.

2007).

           Defendant has previously raised the issues of constitutional violations and prosecutorial

misconduct in his second, third, fourth, and sixth PCRA petitions. Accordingly, the issues raised

in the instant petition were previously litigated. See 42 Pa. C.S. § 9544(b), supra. Even if

Defendant raised issues not previously litigated, any remaining issues are waived for failure to

raise these issues during trial, on appeal, or in a prior PCRA petition. Further, Defendant fails to

allege his innocence in the petition. For these reasons, Defendant is not entitled to the relief

sought and his PCRA petition was dismissed.




                                                               BY THE COURT,




1
 Although there is a grace period for filing petitions in cases where the judgment of sentence was final prior to the
effective date of the time bar, there is no such period for second or subsequent petitions. Commonwealth v. Crews,
863 A.2d 498, 501 (Pa 2004).


                                                          8
                                              ·1
                                                   !   Circulated 10/22/2015 04:41 PM




Copies sent to:

Karen Diaz, Esq.
Bucks County District Attorney's Office
55 East Court Street
Doylestown, PA 18901
        Counsel for the Commonwealth

Jonathan Grant, BT0945
SCI-ALBION
10745 Route 18
Albion, PA 16475-0001
       Defendant




                                          9